June 24, 1918. The opinion of the Court was delivered by
This is an appeal from an order of Judge McIver. His order sets out the case, and will be reported.
Exceptions 1, 2, 3, 4, 5, 6, 7, 8 and 9 are overruled for the reasons assigned by Judge McIver and the further reason that the defendant, having entered into possession under one landlord as tenant, cannot attorn to another landlord without first giving up his possession.
Exception 10 is overruled, and costs will be taxed in the usual manner provided for by law.
Judgment affirmed.